Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.25CN

 

 

ONE HUNDREDTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This One Hundredth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

WHEREAS, Customer has previously purchased and CSG has provided Precision eMail®
for Customer’s use, pursuant to the Agreement, as more particularly described in
the Ninth Amendment to the Agreement executed by CSG and Customer as of January
10, 2010 (CSG document no. 2301479) (the "Ninth Amendment"); and

 

WHEREAS, , Customer has previously requested and CSG has provided an ******
******* ******, No Attachments Precision eMail bundle at the ********** bundle
level pursuant to the Agreement, as more particularly described in the
Eighty-seventh Amendment executed by CSG and Customer as of June 9, 2016 (the
“Eighty-seventh Amendment”); and

 

WHEREAS, Customer has requested and CSG has agreed to provide a ******* ******,
No Attachments Precision eMail bundle at the ********** bundle level, pursuant
to the terms of this Amendment.

 

NOW, THEREFORE, CSG and Customer agree to the following as of the Effective Date
(defined below):

 

1.    Customer has requested and CSG has agreed to provide an ****** *******
******, No Attachments Precision eMail bundle at the ********** bundle level at
the rate of $********** (the “Bundle Fee”).  

 

2.    Therefore, upon execution of this Amendment, CSG shall invoice Customer
and Customer shall pay the Bundle Fee (as a ********, ******* payment) and,
further, CSG shall provide, pursuant to the terms of the Agreement, the ******
******* ******, No Attachments Precision eMail bundle to Customer.

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Name:  SVP, Billing Strat & Opns

 

Name:  Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  SVP, Secretary & General Counsel

 

Date:  3/31/17

 

Date:  4/3/17

 

 

 